COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:            01-17-00137-CV
Style:                   In re Terra Energy Partners, LLC, Benjamin “B.J.” Reynolds, Mark
                         Mewshaw, and Wes Hobbs, Relators
Date motions filed*:     June 6, 2017
Type of motions:         Motion for Pro Hac Vice Admission of Rachel Cowen with Christina
                         E. Ponig’s Motion Pursuant to Rule XIX(B) of the Rules Governing
                         Admission to the Bar of Texas
Parties filing motions: Counsel for relators, Terra Energy Partners, LLC, Benjamin “B.J.”
                         Reynolds, Mark Mewshaw, and Wes Hobbs, Christina E. Ponig
Document to be filed:    N/A

Is appeal accelerated?      Yes (original proceeding).

Ordered that motions are:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       The motion for pro hac vice admission of Rachel Cowen, filed by the resident attorney,
       Christina E. Ponig, and Christina E. Ponig’s motion in support are denied without
       prejudice to refiling with the required motion filed by the non-resident attorney,
       Rachel Cowen. See TEX. RULES GOVERN. BAR ADM’N XIX(b) (West 2015) (“The
       motion of the non-resident attorney seeking permission to participate in Texas
       proceedings must be accompanied by motion of the resident practicing Texas attorney
       with whom the non-resident attorney will be associated in the proceeding of a
       particular cause.”) (emphasis added).

Judge's signature: /s /Evelyn V. Keyes
                    Acting individually         Acting for the Court
Date: June 13, 2017




November 7, 2008 Revision